Even after a second and final written warning from his employer that continued lateness would result in his dismissal, claimant continued to be late on three more occasions and he was therefore discharged. At the hearings, claimant not only admitted that he was late on several occasions, but he acknowledged receipt of the warnings. Finally, although claimant contends that his lateness was partially due to abdominal pains, he failed to substantiate this claim. Under the circumstances, the determination that claimant’s continued lateness constituted misconduct is supported by substantial evidence and must be upheld (see, Matter of Grosso [Levine], 52 AD2d 964).
Decision affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.